NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              LARRY E. BELTON, SR.,
                Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2012-7150
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-1077, Judge Mary J. Schoelen.
                ______________________

                Decided: May 13, 2013
                ______________________

   LARRY E. BELTON, SR., of San Diego, California, pro se.

     CAMERON COHICK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, MARTIN F. HOCKEY, JR., Assistant Director. Of coun-
sel on the brief were MICHAEL J. TIMINSKI, Deputy
Assistant General Counsel, and JOSHUA P. MAYER, Attor-
2                              LARRY BELTON, SR.   v. SHINSEKI
ney, United States Department of Veterans Affairs, of
Washington, DC. Of counsel was CLEVELAND KARREN.
               ______________________

    Before MOORE, BRYSON, and LINN, Circuit Judges.

PER CURIAM.

    Larry E. Belton, Sr., (“Belton”) appeals the decision of
the United States Court of Appeals for Veterans Claims
(“Veterans Court”) denying his petition for extraordinary
relief in the form of a writ of mandamus. Belton v.
Shinseki, No. 12-1077, 2012 WL 1875367 (Vet. App. May
24, 2012). Because Belton fails to raise a non-frivolous
legal question as to whether the Veterans Court properly
denied the requested writ, this court lacks jurisdiction
and dismisses the appeal.

                       BACKGROUND

    Belton’s petition alleges wrongdoing and conspiracy
by personnel of the Department of Veterans Affairs (“De-
partment”) in denying apportionment benefits to Belton’s
asserted spouse Cynthia A. Belton; seeks compensation on
a claim for vision loss; seeks production of Belton’s lost
original records; and seeks to initiate a Federal Tort
Claims Act action for retroactive compensation, retroac-
tive apportionment benefits, and compensatory and
punitive damages. The Veterans Court, in remarking
that mandamus is “to be invoked only in extraordinary
situations,” cited Cheney v. United States District Court,
542 U.S. 367, 380-81 (2004), for the proposition that three
conditions must be met for a court to issue a writ: “(1) The
petitioner must lack adequate alternative means to attain
the desired relief, thus ensuring that the writ is not used
as a substitute for an appeal; (2) the petitioner must
demonstrate a clear and indisputable right to the writ;
and (3) the Court must be convinced, given the circum-
 LARRY BELTON, SR.   v. SHINSEKI                            3
stances, that the issuance of the writ is warranted.” 2012
WL 1875367, at *1 (internal quotation marks omitted).
The Veterans Court determined that Belton did not meet
these requirements and so denied the petition.

                         DISCUSSION

    Belton first contends that the Veterans Court’s deci-
sion rests on a flawed determination of the validity or
interpretation of a statute or regulation. Belton next
asserts multiple constitutional violations, including
discrimination based on race and a denial of due process
and equal protection in failing to apportion benefits to
Cynthia A. Belton. Belton also contends that the Veter-
ans Court was biased and acted with malice and that this
court maliciously and erroneously dismissed an earlier
appeal. Belton further accuses attorneys and Department
staff of wrongdoing. Belton expresses his displeasure
with the denial of apportionment benefits for Cynthia A.
Belton, the lack of recognition of his asserted marriage,
the denial of his vision loss claim, and the loss of his files.
Belton further argues that he asserted CUE, he exhaust-
ed his administrative remedies, and he satisfied the
conditions for the writ.

    The government argues that this court lacks jurisdic-
tion over this appeal, or in the alternative that the court
should affirm the decision of the Veterans Court. The
government argues that the Veterans Court’s decision on
the petition did not involve the validity or interpretation
of any statute, regulation, or rule of law; and that Belton
did not assert that any statute or regulation is invalid or
requires interpretation. Instead, the government argues
that the Veterans Court applied the law to the facts of
Belton’s case, and that Belton merely disputes the appli-
cation of the law to the facts of his case. The government
also argues that the Veterans Court did not and did not
need to decide any constitutional issues, and that Belton
4                               LARRY BELTON, SR.   v. SHINSEKI
does not raise any constitutional issues. The government
asserts that merely because Belton characterized some
issues as constitutional does not make them constitution-
al and that Belton’s basis for alleging discrimination—the
denial of his petition—is insufficient. The government
argues that the allegations of bias on the part of the
Veterans Court and wrongdoing and conspiracy by De-
partment employees do not involve the validity or inter-
pretation of a statute or regulation and do not present a
constitutional issue. The government also argues that
Belton’s request for damages and allegations of miscon-
duct are outside of the jurisdiction of the Veterans Court.
The government argues that Belton had his opportunity
to and did challenge the decision in the earlier appeal,
and that it is not appropriate to address that appeal in
this case. The government further argues that Belton did
not meet the requirements for the issuance of a writ and
that Belton had an administrative alternative for relief,
such as filing a motion for CUE.

     This court’s jurisdiction to review a decision on a
mandamus petition is limited to the consideration of non-
frivolous legal questions that bear on the availability of
the extraordinary remedy of a writ under the All Writs
Act, 28 U.S.C. § 1651(a). See Beasley v. Shinseki, 709
F.3d 1154, 1158 (Fed. Cir. 2013) (“This court has jurisdic-
tion to review the [Veterans Court]’s decision whether to
grant a mandamus petition that raises a non-frivolous
legal question . . . .” (emphasis added)). As the Veterans
Court correctly stated, “three conditions must be satisfied
before [a writ] may issue”: (1) a petitioner seeking the
legal remedy of mandamus must have “no other adequate
means to attain the relief he desires,” (2) the petitioner
must show that he or she has a “clear and indisputable”
right to the writ, and (3) “the issuing court, in the exercise
of its discretion, must be satisfied that the writ is appro-
priate under the circumstances.” Cheney, 542 U.S. at 380-
81 (internal quotation marks omitted).
 LARRY BELTON, SR.   v. SHINSEKI                          5
    The Veterans Court, in a thorough and detailed anal-
ysis, considered all of Belton’s arguments and concluded
that Belton had failed to make the necessary showing
under Cheney. In this appeal, Belton raises no non-
frivolous ground upon which this court could conclude
that the Veterans Court legally erred in denying the writ.
Belton identifies no genuine question of statutory or
regulatory interpretation or validity. See Beasley, 709
F.3d at 1158 & n.2 (contrasting Beasley’s presentation of
“a legal question as to the proper interpretation of a
statute” with nonprecedential decisions in which the
veteran “identified no legal right that required protection
through a writ of mandamus,” the veteran “raised a
factual dispute” and did not “allege any legal error,” and
the petition was “directed to factual issues or rais[ed]
frivolous legal claims” (internal quotation marks omit-
ted)). While Belton asserts violations of his constitutional
rights, the Veterans Court’s decision did not decide any
constitutional issues, and Belton’s characterization of his
arguments as constitutional does not make them so. See
Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999)
(“[The] characterization of . . . [a] question as constitu-
tional in nature does not confer upon us jurisdiction that
we otherwise lack.”). Belton’s assertion of error in the
denial of apportionment benefits to Cynthia A. Belton is
simply an argument on the merits of his claim and not a
violation of the constitution. See id. (“To the extent that
he has simply put a ‘due process’ label on his contention
that he should have prevailed on his EAJA claim, his
claim is constitutional in name only. Thus, when Mr.
Helfer contends that the Court of Veterans Appeals
violated his constitutional rights . . . he is really arguing
the merits of his EAJA claim, not raising a separate
constitutional contention.”). While racial discrimination
is certainly a constitutional issue, the bare allegation of
racial discrimination on the part of the Veterans Court
based only on the denial of the writ is insufficient to raise
a non-frivolous constitutional question. This again mere-
6                              LARRY BELTON, SR.   v. SHINSEKI
ly places a constitutional label on Belton’s argument on
the merits of his claims. See id.

     We have considered all of the individual issues Belton
raises, and conclude that none of them amount to a non-
frivolous showing of legal error on the part of the Veter-
ans Court in denying the writ. As to the court’s decision
in an earlier appeal, Belton had the opportunity then and
did challenge this court’s decision in that case. This court
will not revisit that case again. Belton asserts no non-
frivolous basis for a claim of bias or malice on the part of
the Veterans Court. Belton provides no legal basis to
consider damages or wrongdoing by attorneys and De-
partment staff to be subject to the Veterans Court’s
jurisdiction in this case. Belton also did not demonstrate
that the Veterans Court legally erred in denying the writ
for the production of his original medical records. None of
these issues presents a non-frivolous legal question to
support this court’s exercise of jurisdiction over the Vet-
erans Court’s denial of the writ. Finally, to the extent
Belton argues for a different outcome as to the appor-
tionment of benefits for Cynthia A. Belton and as to the
vision loss claim, these are matters of fact or applications
of law to fact over which this court lacks authority to
review. 38 U.S.C. § 7292(d)(2).

   For the foregoing reasons, this court dismisses the
appeal for lack of jurisdiction.

                      DISMISSED

                          COSTS

    Each party shall bear its own costs.